Citation Nr: 1221541	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left lower extremity shin splints. 

2.  Entitlement to an initial compensable disability rating for right lower extremity shin splints. 

3.  Entitlement to a compensable rating based upon multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1993 to April 1993 and from May 1999 to August 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When this case was previously before the Board in November 2010, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

In this regard, the Board notes that the Veteran submitted a statement in March 2012 in which she noted that she is currently receiving Social Security Administration (SSA) disability benefits.

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Since such records may be relevant to the claims on appeal, attempt should be made to obtain those records before the appeal is adjudicated.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.  SSA records should be associated with the record.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims of entitlement to initial compensable disability ratings for bilateral shin splints based on a de novo review of the record.  The claim for a compensable disability rating under 38 C.F.R. § 3.324 should also be readjudicated if it has not been rendered moot.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

